Case 3:19-cv-02387-LAB-MSB Document 38 Filed 01/25/21 PageID.418 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   LUKE DEANGELO, an                   Case No. 19-cv-2387-LAB-MSB
     Individual,
11
                    Plaintiff,
12                                       ORDER GRANTING MOTION TO
13         v.                            DISMISS WITH PREJUDICE
                                         [Dkt. 37]
14   SCOTTS MIRACLE-GRO
     COMPANY, an Ohio
15
     Corporation,
16
                    Defendant.
17
18         Pursuant to the Joint Motion to Dismiss filed by the Parties, (Dkt. 37),
19   and in accordance with Federal Rule of Civil Procedure 41, the Court
20   ORDERS that this action, including each and every cause of action alleged
21   by Plaintiff Luke DeAngelo therein, is DISMISSED WITH PREJUDICE.
22   Each party shall bear its own costs and fees. The Clerk is directed to close
23   the case.
24         IT IS SO ORDERED.
25
     Dated: January 25, 2021
26                                    Hon. Larry Alan Burns
                                      United States District Judge
27
28

                                                                  19cv02387-LAB-MSB
